         Case 1:89-cr-00346-LAP Document 922 Filed 11/11/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

                       Plaintiff,
                                               No. 89 CR. 346 (LAP)
-against-
                                                        ORDER
ROBERT PANTON,

                       Defendant.



LORETTA A. PRESKA, Senior United States District Judge:

     In light of counsel’s letter saying that they are awaiting

input from Mr. Panton’s immigration counsel (see dkt. no. 921),

his pro se motion will be held in abeyance pending further

communication to the Court from counsel.

SO ORDERED.

Dated:       New York, New York
             November 11, 2020



                               __________________________________
                               LORETTA A. PRESKA
                               Senior United States District Judge




                                       1
